Dismissed and Memorandum Opinion filed May 24, 2012.




                                          In The

                           Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00020-CV
                                    ____________

                            GILBERT D. GILES, Appellant

                                             V.

                               SHUNDA GILES, Appellee


                       On Appeal from the 247th District Court
                               Harris County, Texas
                         Trial Court Cause No. 1997-47863


                       MEMORANDUM OPINION

       This is an attempted appeal from an order signed November 10, 2011. Appellant
filed a notice of appeal on January 9, 2012, seeking to appeal the trial court’s dismissal
order of November 10, 2011. On April 3, 2012, a clerk’s record was filed in this appeal,
which did not contain a dismissal order signed November 10, 2011, or any other final
appealable order. This court ordered the district clerk to file a supplemental clerk’s record
containing the dismissal order. On April 24, 2012, the Harris County District Clerk filed a
supplemental clerk’s record with the notation, “There is no signed dismissal order, dated
November 10, 2011 in this file. The only reference to this date was the Courts [sic]
Docket Sheet, which is included in this Supplemental Record.” The docket sheet entry
states, “Nov. 10, 2011 no signed order for new trial as granted 10/11/11.”

       On April 27, 2012, this court informed all parties of the court’s intent to dismiss the
appeal for want of jurisdiction unless any party filed a response within ten days of the date
of the letter. Appellant filed no response.

       The appeal is ordered dismissed.



                                           PER CURIAM




Panel consists of Justices Frost, Boyce, and McCally.




                                              2